Mr. Justice Negrón Fernández,
concurring.
The circumstances present in this case lead me to concur in the result. I wish, however, to reserve my judgment on the applicability of the doctrine laid down in People v. Reyes, 76 P.R.R. 277, cited in the opinion of the Court, to a case in which the circumstances show the impairment of the fundamental rights of a defendant if, after the latter chooses the transcript of the evidence — one of the alternatives authorized in the first instance by the law to perfect the appeal — the same cannot be obtained because of the death of the stenographer who took the testimony in the trial, and the defendant is forced to resort to the means provided by law for such cases — and which then becomes suppletory— of the statement of the case.
I do not believe that the granting of a new trial in such cases should be limited to the causes and proceedings fixed in the statute, because the right to a new trial does not then issue from the authority of the law but from the command of justice. The right to appeal, though statutory, must be protected by the State — once acknowledged — in order that it may be effective, and in that sense, its effectiveness means a real opportunity to perfect the appeal adequately; and an event beyond his control, which might put the defendant at a disadvantage, could, in effect, operate as a denial of the right which the State acknowledges to him, to obtain an adequate review of the judgment with which the State itself deprives him of his liberty.